Citation Nr: 0010496	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  98-15 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hammertoes of the left foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Roberts, Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issue on appeal.


REMAND

The United States Court of Appeals for Veterans Claims has 
held that VA has a duty to assist veterans in the development 
of facts pertinent to their claims, under 38 U.S.C.A. 
§ 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) (1998), which 
requires that VA accomplish additional development of the 
evidence if the record currently before it is inadequate.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).

The veteran has requested a hearing before a member of the 
Board at his local RO.  The Board notes that a veteran is 
entitled to a personal hearing before a Member of the Board 
where, as here, he expresses a desire to appear in person.  
38 C.F.R. § 20.700 (1998).

Accordingly, this case is REMANDED for the following 
development:

The RO should schedule the veteran for a 
hearing before a Member of the Board on 
Travel Board at the RO.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to allow the veteran the 
opportunity for a personal hearing.  No inference should be 
drawn regarding the final disposition of this claim.  The 
veteran is hereby informed that failure to cooperate with any 
requested development may have an adverse effect upon his 
claim.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 2 -


